Cowin, J.
(concurring). I concur but I do not endorse the practice of juror questioning in criminal cases absent a comprehensive review of the use of this procedure. The court today has moved significantly from our position in Commonwealth v. Urena, 417 Mass. 682 (1994), that juror questioning of witnesses “should be utilized infrequently and with great caution . . . limited to cases where, in the opinion of the trial judge, it is particularly appropriate.” Id. at 701-702. Now the court holds that juror questioning “need not be limited to any particular type of case.” Ante at 613. With no systematic evaluation by the Legislature or within the court system, we have *616just moved from permitting this type of experimentation in a narrow range of cases to general adoption of the process. There is no foundation for so doing. I believe that the practice of juror questioning is best addressed either by the Legislature or by the adoption of rules by the court after an in-depth consideration of the entire subject matter.